Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 24, 2020 and June 20, 2021 has been considered by the Examiner.

Drawings
Twelve sheets for formal drawings were filed February 12, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakimi (US 2005/0242287 A1 from Applicant’s Information Disclosure Statement).
Regarding claim 1, Hakimi discloses a terahertz (THz) waveguide (see Figs. 1 and 2j) for guiding optical signals having a THz frequency in the range from 0.1 THz to 10 THz (paragraph 0013), comprising: a core (11j), the core comprising of or consisting of fused silica glass (paragraph 0013) and having a refractive index ni; and a cladding (12j) immediately surrounding the core, the cladding either comprising of or consisting of either a polymer or glass or glass soot (paragraph 0015) and having a refractive index n2 < ni (paragraph 0015).

Regarding claims 2 and 4, Hakimi teaches the claimed invention except for the material of the core and cladding.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the core and cladding from the claimed materials, since they are commonly used and readily available materials used to produce waveguides, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Hakimi further discloses a center line runs longitudinally down a center of the core in Figs. 1-2.  Hakimi teaches the claimed invention except for specifically stating the cladding having a refractive index with a gradient that decreases with increasing distance from the centerline.  However, refractive indexes with a radial gradient are ubiquitous in the art of waveguides and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such a gradient for the purpose of having a desired refractive index profile in order to alter the transmissive properties of the signal.


Regarding claim 7, Hakimi teaches the claimed invention except for specifically stating the air lines randomly arranged.  However, randomly arranged air lines, or air holes, are ubiquitous in the art of waveguides and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use randomly arranged air lines for the purpose of simplifying the manufacturing process.  Further, it would have been obvious for one of ordinary skill to form the air lines to have the claimed diameter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Hakimi teaches the claimed invention except for specifically stating the air fill fraction.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed air fill fraction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Hakimi teaches the claimed invention except for specifically stating the diameter of the air lines.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed diameter, since it has been held that where the general conditions of a claim are 
Regarding claim 10, Hakimi discloses the core has a circular cross-sectional shape and the cladding has an annular cross-sectional shape in Fig. 2j.
Regarding claims 11 and 12, Hakimi teaches the claimed invention except for specifically stating a protective coating disposed over the cladding that hermetically seals the cladding.  However, protective coatings are ubiquitous in the art of optical waveguides and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a protective coating disposed over the cladding that hermetically seals the cladding in order to increase the durability of the optical fiber.  Further, it would have been obvious to form the coating from the claimed materials in order to provide protection from harsh environments, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Hakimi teaches the claimed invention except for specifically stating the loss.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed loss in order to minimize the degradation of the signal, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 17-21, Hakimi teaches the claimed invention except for specifically stating a planar waveguide.  However, planar waveguides are ubiquitous in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu